NewTech Enterprise Management, Inc. Room 901, No, 7 Lane 388 East Xinjian Road, Shanghai, China December 24, 2009 Securities and Exchange Commission 100 F Street, NW Washington, DC 20549 Mail Stop: 4720 Attention: Jeffrey P. Reidler, Esq. Assistant Director and Rose Zukin, Esq. Re: NewTech Enterprise Management, Inc. Amendment No. 1 to Registration Statement on Form 10 Filed November 19, 2009 File No. 000-53796 Ladies and Gentlemen: In response to the comments of the staff set forth in the letter of comments dated October 29, 2009, the Company has amended the Form 10 registration statement, as follows: General 1. We note your response to Comment 1. Your registration statement became effective by operation of law on December 2, 2009. Please note that you now have periodic reporting obligations pursuant to Section 12(g) of the Securities Exchange Act of 1934. Response:The Company is aware of its reporting obligations under Section 12(g) of the Securities Exchange Act. Item 1.
